BUSSEY, Presiding Judge.
James Edward Brewington, hereinafter referred to as defendant, was charged in the District Court of Oklahoma County, Case No. 29054 with the offense of Burglary in the Second Degree. He was tried by jury who found him guilty and assessed his punishment at three years imprisonment in the State Penitentiary. Judgment and sentence in accordance with the verdict of the jury was rendered on the 29th day of May, 1964 and defendant gave notice of his intention to appeal to the Court of Criminal Appeals. Whereupon, the trial court entered an order extending time within which to make, serve and settle case-made or until July 13, 1964. This time expired without a further extension of time on July 13, 1964 and thereafter the trial court entered orders on July 21, 1964 and August 13, 1964 purporting to extend said time but without complying with the provisions of Title 12 O.S. § 962.
Thereafter, on the 26th day of August, 1964 defendant filed in this court petition *857in error with casemade attached. A motion to strike casemade and to dismiss the appeal was filed on behalf of the state in this matter and was set for oral argument on Januray 20, 1965 and was submitted at that time on the state’s motion to strike casemade and to dismiss the appeal.
On the record before us it appearing that the casemade was never made, settled or served within the time originally granted by the trial court or a valid extension thereof, and in accordance with Deck v. State, Okl.Cr., 398 P.2d 860, state’s motion to strike casemade and to dismiss the appeal is sustained. Appeal dismissed.
NIX and BRETT, IT., concur.